IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-50033
                          Summary Calendar
                         __________________


ALMA STEELE,

                                      Plaintiff-Appellant,

versus

TERRY KEEL, Sheriff
Travis County, ET AL.,

                                      Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-94-CV-268
                         - - - - - - - - - -
                           December 4, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Alma Steele, a Texas state prisoner, appeals the dismissal

of her civil rights suit under 42   U.S.C. § 1983 for failure to

state a claim, Fed. R. Civ. P. 12(b)(6).      We have reviewed the

record, and, for substantially the same reasons stated by the

district court, we affirm the dismissal of Steele's medical care

claim for failure to state a claim.

     We also conclude that Steele failed to state a claim for

injunctive relief on her discrimination and equal protection


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50033
                                -2-

claims related to her handicap, as she failed to allege any

intentionally discriminatory acts or personal involvement by the

named defendants.   Muhammed v. Lynaugh, 966 F.2d 901, 903 (5th

Cir. 1992), Lozano v. Smith, 718 F.2d 756, 768 (5th Cir. 1983).

     The district court did not abuse its discretion in declining

to appoint counsel to represent Steele.   Ulmer v. Chancellor, 691

F.2d 209, 212 (5th Cir. 1982).

     The remaining issues Steele asserted in the district court

concerning the opening of her mail, discrimination because of her

gender and race, and prison sanitary practices are deemed

abandoned on appeal because of Steele's failure to brief them.

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     AFFIRMED.